ORDER
PER CURIAM.
Appeal from a jury conviction for armed robbery and 20-year persistent offender sentence. Defendant relies solely on the court’s refusal of the identification-of-defendant instruction given in United States v. Telfaire, 469 F.2d 552 (D.C.Cir.1972).
MAI-CR 2d 2.01 provides:
“Except as may be specifically provided for elsewhere in MAI-CR, no other or additional instruction may be given on the believability of witnesses, or the effect, weight or value of their testimony.” (Our emphasis.)
State v. Borden, 605 S.W.2d 88[7] (Mo. banc 1980), upheld the rejection of a non-MAI identification instruction on that ground. See also State v. Knight, 621 S.W.2d 109[1, 2] (Mo.App.1981), rejecting Telfaire.
No jurisprudential purpose would be served by a full written opinion. Judgment affirmed pursuant to Rule 30.25(b).